Citation Nr: 1221170	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1. Entitlement to a higher initial evaluation for degenerative joint disease of the right ankle, currently rated as 10 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk



INTRODUCTION

The Veteran served on active duty from October 1975 to March 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, in which the RO granted service connection and assigned an initial 10 percent rating for a right ankle disability. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran asserts that he is entitled to a higher initial rating for his right ankle disability.  

The Veteran submitted a statement in June 2009 in which he stated he had gone to a private medical facility (Cambridge Health Alliance) in May 2009 for an x-ray of his right ankle due to pain and received physical therapy at this facility for eight weeks.  VA has a duty to assist the Veteran in obtaining these records.  38 C.F.R. § 3.159(c)(i).  

In addition, the Board notes that the Veteran's last examination was in December 2008.  The Veteran has suggested that his right ankle disability has worsened since then and he has had to undergo physical therapy.  Therefore, the Board finds that a new examination to evaluate the Veteran's current condition would be beneficial in deciding this case.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Veteran also stated he applied for supplemental security income (SSI) from the Social Security Administration (SSA) because his service-connected disability affects his ability to work.  VA has a duty to assist in requesting these potentially relevant records pertaining to the Veteran's claim from the SSA.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  

Because the Veteran asserts that his service-connected disability affects his ability to work, the Board finds that this raises a claim for entitlement to TDIU.  Although not adjudicated by the RO, the United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of an increased rating claim when such claim is raised by the Veteran or the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  As such, a claim for TDIU will be considered as part of this appeal.  Id.  Prior to rendering a decision on this matter, the Veteran should be provided notification and assistance.  In addition, the Veteran should be provided an examination with an opinion as to what effect his service-connected disability has on the ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b); see also 38 C.F.R. § 3.321(b).  Appropriate cases must be referred to the Director of VA Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, if applicable once the increased rating claims have been decided, the RO must consider whether referral for extraschedular consideration is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of evaluation and/or treatment of the Veteran from Cambridge Health Alliance.

2.  Provide VCAA notice with respect to the TDIU aspect of the Veteran's increased rating claim, to include the evidence needed to substantiate the claim on both schedular and extraschedular basis.  Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and/or other document containing the necessary employment and education history.   

3.  Request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the associated medical records.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.  

4.  Then, schedule the Veteran for a VA examination to determine the severity of his service-connected right ankle disability, to include the effects of his right ankle disability on employability.  The claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  All symptoms associated with the service-connected right ankle disability should be reported in detail.  The examiner should offer an assessment as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure and maintain substantially gainful employment solely as a result of his service-connected disability.  

5.  After completing the above and any additional development deemed necessary, readjudicate the claim for an increased rating for the right ankle disability, to include entitlement to TDIU, in light of all the evidence of record.  The RO should consider whether referral for an extraschedular rating is warranted.  If the decision remains less than a full grant of the benefit sought, the Veteran should be furnished an appropriate supplemental statement of the case, which includes the law and regulations pertaining to TDIU, and afforded an opportunity to respond before the case is returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



